EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Status of Claims
This communication is in response to applicant’s response submitted April 25, 2022.
Prior to entry of the below examiner’s amendment, claims 1-3, 5, 8-10, 12, 14-16, 18, and 21-26 were pending.
Claims 22, 24, and 26 are canceled by examiner’s amendment below. Following entry of the examiner’s amendment, claims 1-3, 5, 8-10, 12, 14-16, 18, 21, 23, and 25 remain pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Scott S. Dobson, on August 1, 2022.

The claims have been amended as follows:
Claim 1. (Currently Amended) A method of auditing shelf space of an outlet of a retailer using a system comprising: an encryption computer at a first location, a decryption computer at a second location, a camera, a global positioning system receiver and a repository, the method comprising: 
authenticating by receiving a user ID and password from an auditor;
scanning a barcode at a display;
in response to scanning the barcode:
identifying a location of the display using GPS coordinates of the global positioning system receiver; and
capturing a timestamp;
comparing the location of the display to the location of the outlet of the retailer and the timestamp to a scheduled time and date of an audit;
unlocking an audit program on the encryption computer 

capturing, by the unlocked audit program, images of displays within the outlet and an audit information relating to a display and the outlet of the retailer; 
embedding, by the unlocked audit program, the audit information within the captured image and storing the captured image with embedded audit information in the repository; 
encrypting, by the unlocked audit program, the captured image and the embedded audit information; 
tagging, after the encryption process, the captured image based on a hashing and a checksum system that calculates a checksum with an outlet identification, a display identification, a user identification, and a timestamp; and 
sending the encrypted, tagged, captured image and embedded audit information to the decryption computer for a compliance check. 

Claim 8. (Currently Amended) A computer program product for auditing shelf space of an outlet of a retailer using a system comprising: a camera, a global positioning system receiver, a repository, an encryption computer at a first location, and a decryption computer at a second location comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising:
authenticating 
scanning a barcode at a display;
in response to scanning the barcode:
identifying a location of the display using GPS coordinates of the global positioning system receiver; and
capturing a timestamp;
comparing the location of the display to the location of the outlet of the retailer and the timestamp to a scheduled time and date of an audit;
in response to the location of the display matching the location of the outlet of the retailer and the timestamp matching the scheduled time and date of the audit, unlocking an audit program on the encryption computer;

capturing, by the unlocked audit program, images of displays within the outlet and an audit information relating to a display and the outlet of the retailer; 
embedding, by the unlocked audit program, the audit information within the captured image and storing, by the encryption computer, the captured image with embedded audit information in the repository; 
encrypting, by the unlocked audit program, the captured image and the embedded audit information; 
tagging, after the encryption process, the captured image based on a hashing and a checksum system that calculates a checksum with an outlet identification, a display identification, a user identification, and a timestamp; and
sending, by the unlocked audit program, the encrypted, tagged, captured image and embedded audit information to the decryption computer for a compliance check; and
in response to the location of the display not matching the location of the retailer or the timestamp not matching the scheduled time and date of the audit, locking the audit program 

Claim 14. (Currently Amended) A computer system for auditing shelf space of an outlet of a retailer using a system comprising: a camera, a global positioning system receiver, a repository, an encryption computer at a first location, and a decryption computer at a second location; the computer system comprising a computer comprising at least one processor, one or more memories, one or more computer readable storage media having program instructions executable by the computer to perform the program instructions comprising:
authenticating 
scanning a barcode at a display;
in response to scanning the barcode:
identifying a location of the display using GPS coordinates of the global positioning system receiver; and
capturing a timestamp;
comparing the location of the display to the location of the outlet of the retailer and the timestamp to a scheduled time and date of an audit;
in response to the location of the display matching the location of the outlet of the retailer and the timestamp matching the scheduled time and date of the audit, unlocking an audit program on the encryption computer;

capturing, by the unlocked audit program, images of displays within the outlet and an audit information relating to a display and the outlet of the retailer; 
embedding, by the unlocked audit program, the audit information within the captured image and storing, by the encryption computer, the captured image with embedded audit information in the repository; 
encrypting, by the unlocked audit program, the captured image and the embedded audit information; 
tagging, after the encryption process, the captured image based on a hashing and a checksum system that calculates a checksum with an outlet identification, a display identification, a user identification, and a timestamp; and
sending, by the unlocked audit program, the encrypted, tagged, captured image and embedded audit information to the decryption computer for a compliance check; and
in response to the location of the display not matching the location of the retailer or the timestamp not matching the scheduled time and date of the audit, locking the audit program and sending a notification. 

Claim 22. (Canceled) 

Claim 24. (Canceled) 

Claim 26. (Canceled) 

Reasons for Allowance
Claims 1-3, 5, 8-10, 12, 14-16, 18, 21, 23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 describes a tamper resistant display and shelf space audit system. The claim recites “A method of auditing shelf space of an outlet of a retailer using a system comprising: an encryption computer at a first location, a decryption computer at a second location, a camera, a global positioning system receiver and a repository, the method comprising: authenticating by receiving a user ID and password from an auditor; scanning a barcode at a display; in response to scanning the barcode: identifying a location of the display using GPS coordinates of the global positioning system receiver; and capturing a timestamp; comparing the location of the display to the location of the outlet of the retailer and the timestamp to a scheduled time and date of an audit; unlocking an audit program on the encryption computer in response to the location of the display matching the location of the outlet of the retailer and the timestamp matching the scheduled time and date of the audit; capturing, by the unlocked audit program, images of displays within the outlet and an audit information relating to a display and the outlet of the retailer; embedding, by the unlocked audit program, the audit information within the captured image and storing the captured image with embedded audit information in the repository; encrypting, by the unlocked audit program, the captured image and the embedded audit information; tagging, after the encryption process, the captured image based on a hashing and a checksum system that calculates a checksum with an outlet identification, a display identification, a user identification, and a timestamp; and sending the encrypted, tagged, captured image and embedded audit information to the decryption computer for a compliance check.”
Auditing shelf space of an outlet of a retailer using computers is well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. Uses of encrypting/decrypting computer, camera, and global positioning system is also known prior to the effective filing date of instant application. 
US Patent No. 8429004 (“Hamilton”) discloses a method and system for automatically measuring retail store display compliance. Hamilton teaches authenticating a device of an auditor, the authenticating including validating a time and date of an audit and a location of the audit at the outlet of the retailer, capturing images of displays within the outlet and an audit information relating to a display and the outlet of the retailer; embedding the audit information within the captured image and storing the captured image with embedded audit information in the repository; and sending the ..., captured image and embedded audit information to the computer for a compliance check.
US Patent No. 6725240 (“Asad”) discloses an apparatus and method for protecting against data tampering in an audit subsystem. Asad teaches ...encrypted, tagged, and ...encrypting the captured image and the embedded audit information, wherein after the encryption process the captured image is tagged based on a hashing and a checksum system that calculates a checksum.
The cited references, alone or in combination, do not teach the specific combinations of identifying a location, unlocking an audit program in response to matching location and time and date, and embedding, encrypting, tagging, and sending captured image and embedded audit information by the unlocked audit program, as recited in the claims.
The other independent claim, e.g. claims 8 and 14, are significantly similar to claim 1. As such, claims 8 and 14 are also allowed. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685